DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-14 and 20 in the reply filed on 25 AUGUST 2022 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 AUGUST 2022.
Status of Claims
Claims 1-20 are pending and Claims 15-19 are withdrawn from consideration. Claims 1-14 and 20 are pending and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 SEPTEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  
In Claim 4 in the instance of ‘first terminals of driving circuits’ should be ‘the first terminals of driving circuits’.  
In Claim 4 in the instance of ‘second terminals of driving circuits’ should be ‘the second terminals of driving circuits’. 
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
In Claim 20, in the instance of ‘first terminals of driving circuits’ should be ‘the first terminals of driving circuits’.  
In Claim20, in the instance of ‘second terminals of driving circuits’ should be ‘the second terminals of driving circuits’. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the plurality of second signal lines".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GENG, CN 108355728 A, submitted on the Information Disclosure Statement on 10 SEPTEMBER 2020, Foreign Patent Documents Cite No. 2.
The CN document is also published as US Publication No. 2020/0055050 A1, submitted on the Information Disclosure Statement on 10 September 2020, US Patent Application Publications Cite No. 2 and is used as the basis of the rejection below. 
Applicant’s invention is drawn towards a device, a microfluidic chip. 
Regarding Claim 1, the GENG reference discloses a microfluidic chip, abstract, digital micro-fluidic chip, comprising: 
a base substrate, Figure 1, substrate 1, [0030], 
a driving circuit array, Figure 1, 2, 4, 5, driving electrodes 2, [0030-0040], drives droplet 9; 
a first decoding circuit, Figure 1 and 2, control region CR, [0030, 0036], and 
a second decoding circuit, Figure 1 and 6, Wheatstone bridge 32/voltage detecting element 32, [0032, 0034, 0045, 0046] 
wherein the driving circuit array, the first decoding circuit, and the second decoding circuit are all integrated on the base substrate, Figures 1, 2, 4 and 5; 
the first decoding circuit is configured to generate and output a target scan driving signal to the driving circuit array, [0030, 0036], control region CR also include a pressure detecting element, for ‘scanning’ for pressure of droplet along substrate; 
the second decoding circuit is configured to generate and output a target driving voltage signal to the driving circuit array, Figure 1 and 6, Wheatstone bridge 32, [0032, 0045, 0046]; 
the driving circuit array comprises a plurality of driving circuits and is configured to control an operation of a liquid droplet over the driving circuit array based on the target scan driving signal and the target driving voltage signal, Figure 1, driving electrode 2 is configured to drive droplet 9, droplet 9 is in static or moving state, [0030, 0031, 0035, 0039, 0040]; and 
a first terminal of each of the plurality of driving circuits is coupled to the first decoding circuit, Figure 1, 2 and 6, and 
a second terminal of each of the plurality of driving circuits is coupled to the second decoding circuit, Figure 1, 2 and 6.
Additional Disclosures Included are: Claim 4: wherein the microfluidic chip according to claim 1, further comprising a plurality of first signal lines and a plurality of second signal lines, wherein the plurality of driving circuits in the driving circuit array are arranged in an array of a plurality of rows and a plurality of columns, first terminals of driving circuits in a same row of the plurality of driving circuits are coupled to the first decoding circuit through a same first signal line in the plurality of first signal lines; and second terminals of driving circuits in a same column of the plurality of driving circuits are coupled to the second decoding circuit through a same second signal line in the plurality of second signal lines, Figure 2, signal lines are from CR and non-CR region, Figure  5, see row and column of electrodes 31.; Claim 5: wherein the microfluidic chip according to claim 4, wherein the plurality of first signal lines are in one-to-one correspondence to the plurality of rows of the plurality of driving circuits in the driving circuit array, and the plurality of second signal lines are in one-to-one correspondence to the plurality of columns of the plurality of driving circuits in the driving circuit array, Figure 5.; and Claim 20: wherein the microfluidic chip according to claim 2, further comprising a plurality of first signal lines and a plurality of second signal lines, wherein the plurality of driving circuits in the driving circuit array are arranged in an array of a plurality of rows and a plurality of columns, first terminals of driving circuits in a same row of the plurality of driving circuits are coupled to the first decoding circuit through a same first signal line in the plurality of first signal lines; and second terminals of driving circuits in a same column of the plurality of driving circuits are coupled to the second decoding circuit through a same second signal line in the plurality of second signal lines, Figure 2, signal lines are from CR and non-CR region, Figure  5, see row and column of electrodes 31.  

Allowable Subject Matter
Claims 2, 3 and 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The features claimed in the above mentioned claims, in particular, in Claim 2 and 6, these limitation are not found or suggested in the prior art document to GENG.  
While the limitations in Claims 2-3 and 6-14 define further limiting design options or specific connection modes these limitation are not suggested in the prior art.  While GENG teaches the use of electrodes in the chip, specific gate and driving electrodes are not defined, nor is the inclusion of a transistor .  In addition, inclusion a plurality of cascaded shift register units as defined in Claim 6 not taught or suggested in the prior art.  
Claim 2: wherein the microfluidic chip according to claim 1, wherein each of the plurality of driving circuits comprises a transistor and a driving electrode, the first terminal of each of the plurality of driving circuits comprises a gate electrode of the transistor, the second terminal of each of the plurality of driving circuits comprises a first electrode of the transistor, and in each of the plurality of driving circuits, a second electrode of the transistor is connected to the driving electrode. 
Claim 6: wherein the microfluidic chip according to claim 1, wherein the first decoding circuit comprises a plurality of cascaded shift register units, the plurality of cascaded shift register units are configured to output a plurality of scan driving signals, and the plurality of scan driving signals comprise the target scan driving signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797